DETAILED ACTION
The action is responsive to the amendment filed on 07/15/2022 and the interview conducted on 08/11/2022. Claims 51-70 are pending in the case. Claims 51 and 61 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 51-70 are allowed.

The following is an examiner’s statement of reasons for allowance:
Ghosh et al. (US Patent Pub. No. 20160117067 A1) discloses generating a UI on a first media consumption device associated with a first user, receiving a selection of a second user and first media on a UI, in response to the selection receiving a request to generate a notification when progress of the first user in the first media reaches progress of the second user in the first media, in response to receiving the request generating an alert when the first user’s progress of consumption of the first media has caught up to the second user’s progress of consumption of the first media.
Chandler et al. (US Patent No. 9692841 B1) discloses periodically monitoring data associated with users consuming a common content item.
Donnelley et al. (US Patent No. 9760254 B1) discloses transmitting an indication that a first user plants to stop consuming the first media until a specific time.
Mandalia et al. (US Patent Pub. No. 20150089372 A1) discloses a collaborative media consumption experience where a first consuming user is notified of the consumption progress of other users.
Mese et al. (US Patent Pub. No. 20160019934 A1) discloses notifying a user when the user catches up to a friend’s progress point in a particular media item.
However the features of in response to the received selection, and prior to the first user accessing the first media of a plurality of media using the first electronic media consumption device, receiving a request to generate a notification when progress of the first user in the first media reaches progress of the second user in the first media when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171